Citation Nr: 0613073	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-03 392A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left wrist disability, manifested by 
the residuals of a ganglionectomy.  

2.  Whether new and material evidence to reopen the claim of 
service connection for a left arm disability, to include 
carpal tunnel syndrome, inflammatory arthropathy of the 
wrist, and left shoulder degenerative joint disease, has been 
received.  

3.  Entitlement to service connection for the claimed 
residuals of cold weather injuries.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the RO 
and was subject to a Board remand in March 2005.  



FINDING OF FACT

In April 2006, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
a withdrawal of this appeal was requested.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the claimant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  

Here, the veteran has withdrawn this appeal, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.  



ORDER

The appeal is dismissed.  


		
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


